Citation Nr: 0106442	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with bipolar affective disorder from 50 
percent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from May 1978 to May 
1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking an 
increased rating for anxiety disorder with bipolar affective 
disorder from 50 percent and denied a TDIU.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran asserts that he is entitled to an increased 
rating for his generalized anxiety disorder with bipolar 
affective disorder from 50 percent and also asserts that he 
is entitled to a TDIU.  In a letter dated April 1999, the 
veteran's treating psychiatrist stated that the veteran was 
receiving treatment at the trauma clinic and was currently on 
medication.  At the veteran's April 1999 VA examination, the 
examiner stated that the veteran had recently been discharged 
from a VA hospital in Boston after trying to hang himself 
with a sheet.  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  As there are no VA treatment records 
from after November 1994, the veteran's claim should be 
remanded so that the RO can assemble all VA treatment and 
hospitalization records from the period after November 1994.

The veteran was last afforded a VA examination in April 1999.  
Although the examination was complete in many respects, in 
light of the need to remand the veteran's claim to obtain the 
aforementioned records, the veteran should also be afforded 
another VA examination.  

As the Court noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable criteria.  In Massey, the Court 
reviewed a psychiatric rating and discussed the applicable 
criteria for rating psychiatric disabilities.  In view of the 
Court's instructions in Massey, when the veteran is afforded 
his examination, the examiner should have access to the 
veteran's medical history, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's psychiatric disability.  In 
particular, the RO should obtain all 
treatment and hospitalization records of 
the veteran's from all appropriate VA 
Medical Centers for the time period after 
November 1994.  

3.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
severity of the veteran's generalized 
anxiety disorder with bipolar affective 
disorder.  The findings of the examiner 
must address the presence or absence of 
symptoms set forth in the new and old 
criteria contained in the rating 
schedule.  All appropriate special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Psychological 
Inventory are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have suicidal 
ideation?  

b.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

c.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

d.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently, appropriately, and 
effectively?

e.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

f.  Does the veteran have spatial 
disorientation?

g.  Does the veteran neglect his 
personal appearance and hygiene?

h.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting?

i.  Is the veteran unable to 
establish and maintain effective 
relationships?

j.  Does the veteran have gross 
impairment in thought processes or 
communication?

k.  Does the veteran have persistent 
delusions or hallucinations?

l.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

m.  Is the veteran in persistent 
danger of hurting himself or others?

n.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

o.  Is the veteran disoriented to 
time or place?

p.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

q.  Is the veteran unable to obtain 
or retain gainful employment because 
of his service-connected psychiatric 
disability?

r.  If the veteran is unemployable 
because of several disorders 
including his service-connected 
psychiatric disability, the examiner 
should estimate the percentage which 
his service-connected psychiatric 
disability contributes to his 
unemployability.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding an 
increased rating for generalized anxiety 
disorder with bipolar affective disorder.  
The RO should also readjudicate the 
veteran's claim for a TDIU.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




